       Case 1:21-cv-02163-KPF Document 17 Filed 03/26/21 Page 1 of 23



                                                                                   APPEAL, PENAP




                                  U.S. Bankruptcy Court
                        Southern District of New York (Manhattan)
                          Adversary Proceeding #: 13−01392−shl

Assigned to: Judge Sean H. Lane                             Date Filed: 08/06/13
Lead BK Case: 11−15463
Lead BK Title: AMR Corporation
Lead BK Chapter: 11
Demand:
 Nature[s] of Suit: 72 Injunctive relief −
                        other



Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Carolyn Fjord                                represented by Joseph M Alioto
c/o David J. Cook, Esq.                                     Alioto Law Firm
Cook Collection Attorneys, PLC                              One Sansome Street
P.O. Box 270                                                35th Floor
San Francisco, CA 94104−0270                                San Francisco, CA 94104
                                                            415−434−8900
                                                            Fax : 415−434−9200
                                                            Email: jmalioto@aliotolaw.com

                                                           David Julian Cook
                                                           Cook Collection Attorneys, PLC
                                                           165 Fell Street
                                                           San Francisco, CA 94102
                                                           415−989−4730
                                                           Fax : 415−989−0491
                                                           Email: cook@cookcollectionattorneys.com
                                                           LEAD ATTORNEY

                                                           Gil D. Messina
                                                           Messina Law Firm, P.C.
                                                           961 Holmdel Road
                                                           Holmdel, NJ 07733
                                                           732−332−9300
                                                           Fax : 732−332−9301
                                                           Email: gmessina@messinalawfirm.com

                                                           Jamie Lynne Miller
                                                           Alioto Law Firm
                                                           1 Sansone
                                                           35th Floor
                                                           San Francisco, CA 94104
                                                           415−434−8900
                                                           Email: jmiller@aliotolaw.com


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Katherine R. Arcell                          represented by Joseph M Alioto
       Case 1:21-cv-02163-KPF Document 17 Filed 03/26/21 Page 2 of 23


c/o David J. Cook, Esq.                             (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                        David Julian Cook
San Francisco, CA 94104−0270                        (See above for address)
                                                    LEAD ATTORNEY

                                                    Gil D. Messina
                                                    (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Keith Dean Bradt                     represented by Joseph M Alioto
c/o David J. Cook, Esq.                             (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                        David Julian Cook
San Francisco, CA 94104−0270                        (See above for address)
                                                    LEAD ATTORNEY

                                                    Gil D. Messina
                                                    (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Judy Bray                            represented by Joseph M Alioto
c/o David J. Cook, Esq.                             (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                        David Julian Cook
San Francisco, CA 94104−0270                        (See above for address)
                                                    LEAD ATTORNEY

                                                    Gil D. Messina
                                                    (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Jose M. Brito                        represented by Joseph M Alioto
c/o David J. Cook, Esq.                             (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                        David Julian Cook
San Francisco, CA 94104−0270                        (See above for address)
                                                    LEAD ATTORNEY

                                                    Gil D. Messina
                                                    (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Jan Marie Brown                      represented by Joseph M Alioto
c/o David J. Cook, Esq.                             (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                        David Julian Cook
San Francisco, CA 94104−0270                        (See above for address)
                                                    LEAD ATTORNEY

                                                    Gil D. Messina
                                                    (See above for address)
      Case 1:21-cv-02163-KPF Document 17 Filed 03/26/21 Page 3 of 23



Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Robert D. Conway                    represented by Joseph M Alioto
c/o David J. Cook, Esq.                            (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                       David Julian Cook
San Francisco, CA 94104−0270                       (See above for address)
                                                   LEAD ATTORNEY

                                                   Gil D. Messina
                                                   (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Judy Crandall                       represented by Joseph M Alioto
c/o David J. Cook, Esq.                            (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                       David Julian Cook
San Francisco, CA 94104−0270                       (See above for address)
                                                   LEAD ATTORNEY

                                                   Gil D. Messina
                                                   (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Rosemary D'Augusta                  represented by Joseph M Alioto
c/o David J. Cook, Esq.                            (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                       David Julian Cook
San Francisco, CA 94104−0270                       (See above for address)
                                                   LEAD ATTORNEY

                                                   Gil D. Messina
                                                   (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Brenda K. Davis                     represented by Joseph M Alioto
c/o David J. Cook, Esq.                            (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                       David Julian Cook
San Francisco, CA 94104−0270                       (See above for address)
                                                   LEAD ATTORNEY

                                                   Gil D. Messina
                                                   (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Pamela Faust                        represented by Joseph M Alioto
c/o David J. Cook, Esq.                            (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                       David Julian Cook
San Francisco, CA 94104−0270                       (See above for address)
                                                   LEAD ATTORNEY
      Case 1:21-cv-02163-KPF Document 17 Filed 03/26/21 Page 4 of 23


                                                   Gil D. Messina
                                                   (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Don Freeland                        represented by Joseph M Alioto
c/o David J. Cook, Esq.                            (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                       David Julian Cook
San Francisco, CA 94104−0270                       (See above for address)
                                                   LEAD ATTORNEY

                                                   Gil D. Messina
                                                   (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Donald V. Fry                       represented by Joseph M Alioto
c/o David J. Cook, Esq.                            (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                       David Julian Cook
San Francisco, CA 94104−0270                       (See above for address)
                                                   LEAD ATTORNEY

                                                   Gil D. Messina
                                                   (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Gabriel Garavanian                  represented by Joseph M Alioto
c/o David J. Cook, Esq.                            (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                       David Julian Cook
San Francisco, CA 94104−0270                       (See above for address)
                                                   LEAD ATTORNEY

                                                   Gil D. Messina
                                                   (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Harry Garavanian                    represented by Joseph M Alioto
c/o David J. Cook, Esq.                            (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                       David Julian Cook
San Francisco, CA 94104−0270                       (See above for address)
                                                   LEAD ATTORNEY

                                                   Gil D. Messina
                                                   (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Yvonne Jocelyn Gardner              represented by Joseph M Alioto
c/o David J. Cook, Esq.                            (See above for address)
Cook Collection Attorneys, PLC
        Case 1:21-cv-02163-KPF Document 17 Filed 03/26/21 Page 5 of 23


P.O. Box 270                                         David Julian Cook
San Francisco, CA 94104−0270                         (See above for address)
                                                     LEAD ATTORNEY

                                                     Gil D. Messina
                                                     (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Lee M. Gentry                         represented by Joseph M Alioto
c/o David J. Cook, Esq.                              (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                         David Julian Cook
San Francisco, CA 94104−0270                         (See above for address)
                                                     LEAD ATTORNEY

                                                     Gil D. Messina
                                                     (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Valarie Ann Jolly                     represented by Joseph M Alioto
c/o David J. Cook, Esq.                              (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                         David Julian Cook
San Francisco, CA 94104−0270                         (See above for address)
                                                     LEAD ATTORNEY

                                                     Gil D. Messina
                                                     (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Gail S. Kosach                        represented by Joseph M Alioto
c/o David J. Cook, Esq.                              (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                         David Julian Cook
San Francisco, CA 94104−0270                         (See above for address)
                                                     LEAD ATTORNEY

                                                     Gil D. Messina
                                                     (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Michael C. Malaney                    represented by Joseph M Alioto
c/o David J. Cook, Esq.                              (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                         David Julian Cook
San Francisco, CA 94104−0270                         (See above for address)
                                                     LEAD ATTORNEY

                                                     Gil D. Messina
                                                     (See above for address)


Plaintiff
      Case 1:21-cv-02163-KPF Document 17 Filed 03/26/21 Page 6 of 23


−−−−−−−−−−−−−−−−−−−−−−−
Len Marazzo                         represented by Joseph M Alioto
c/o David J. Cook, Esq.                            (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                       David Julian Cook
San Francisco, CA 94104−0270                       (See above for address)
                                                   LEAD ATTORNEY

                                                   Gil D. Messina
                                                   (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Lisa McCarthy                       represented by Joseph M Alioto
c/o David J. Cook, Esq.                            (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                       David Julian Cook
San Francisco, CA 94104−0270                       (See above for address)
                                                   LEAD ATTORNEY

                                                   Gil D. Messina
                                                   (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Patricia Ann Meeuwsen               represented by Joseph M Alioto
c/o David J. Cook, Esq.                            (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                       David Julian Cook
San Francisco, CA 94104−0270                       (See above for address)
                                                   LEAD ATTORNEY

                                                   Gil D. Messina
                                                   (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
L. West Oehmig, Jr.                 represented by Joseph M Alioto
c/o David J. Cook, Esq.                            (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                       David Julian Cook
San Francisco, CA 94104−0270                       (See above for address)
                                                   LEAD ATTORNEY

                                                   Gil D. Messina
                                                   (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Cynthia Prosterman                  represented by Joseph M Alioto
c/o David J. Cook, Esq.                            (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                       David Julian Cook
San Francisco, CA 94104−0270                       (See above for address)
                                                   LEAD ATTORNEY

                                                   Gil D. Messina
                                                   (See above for address)
      Case 1:21-cv-02163-KPF Document 17 Filed 03/26/21 Page 7 of 23




Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Deborah M. Pulfer                   represented by Joseph M Alioto
c/o David J. Cook, Esq.                            (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                       David Julian Cook
San Francisco, CA 94104−0270                       (See above for address)
                                                   LEAD ATTORNEY

                                                   Gil D. Messina
                                                   (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Dana L. Robinson                    represented by Joseph M Alioto
c/o David J. Cook, Esq.                            (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                       David Julian Cook
San Francisco, CA 94104−0270                       (See above for address)
                                                   LEAD ATTORNEY

                                                   Gil D. Messina
                                                   (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Robert A. Rosenthal                 represented by Joseph M Alioto
c/o David J. Cook, Esq.                            (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                       David Julian Cook
San Francisco, CA 94104−0270                       (See above for address)
                                                   LEAD ATTORNEY

                                                   Gil D. Messina
                                                   (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Bill Rubinsohn                      represented by Joseph M Alioto
c/o David J. Cook, Esq.                            (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                       David Julian Cook
San Francisco, CA 94104−0270                       (See above for address)
                                                   LEAD ATTORNEY

                                                   Gil D. Messina
                                                   (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Sondra K. Russell                   represented by Joseph M Alioto
c/o David J. Cook, Esq.                            (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                       David Julian Cook
San Francisco, CA 94104−0270                       (See above for address)
      Case 1:21-cv-02163-KPF Document 17 Filed 03/26/21 Page 8 of 23


                                                   LEAD ATTORNEY

                                                   Gil D. Messina
                                                   (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Sylvia N. Sparks                    represented by Joseph M Alioto
c/o David J. Cook, Esq.                            (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                       David Julian Cook
San Francisco, CA 94104−0270                       (See above for address)
                                                   LEAD ATTORNEY

                                                   Gil D. Messina
                                                   (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
June Stansbury                      represented by Joseph M Alioto
c/o David J. Cook, Esq.                            (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                       David Julian Cook
San Francisco, CA 94104−0270                       (See above for address)
                                                   LEAD ATTORNEY

                                                   Gil D. Messina
                                                   (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Clyde D. Stensrud                   represented by Joseph M Alioto
c/o David J. Cook, Esq.                            (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                       David Julian Cook
San Francisco, CA 94104−0270                       (See above for address)
                                                   LEAD ATTORNEY

                                                   Gil D. Messina
                                                   (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Wayne Taleff                        represented by Joseph M Alioto
c/o David J. Cook, Esq.                            (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                       David Julian Cook
San Francisco, CA 94104−0270                       (See above for address)
                                                   LEAD ATTORNEY

                                                   Gil D. Messina
                                                   (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Gary Talewsky                       represented by Joseph M Alioto
       Case 1:21-cv-02163-KPF Document 17 Filed 03/26/21 Page 9 of 23


c/o David J. Cook, Esq.                             (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                        David Julian Cook
San Francisco, CA 94104−0270                        (See above for address)
                                                    LEAD ATTORNEY

                                                    Gil D. Messina
                                                    (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Annette M. Tippetts                  represented by Joseph M Alioto
c/o David J. Cook, Esq.                             (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                        David Julian Cook
San Francisco, CA 94104−0270                        (See above for address)
                                                    LEAD ATTORNEY

                                                    Gil D. Messina
                                                    (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Diana Lynn Ultican                   represented by Joseph M Alioto
c/o David J. Cook, Esq.                             (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                        David Julian Cook
San Francisco, CA 94104−0270                        (See above for address)
                                                    LEAD ATTORNEY

                                                    Gil D. Messina
                                                    (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
J. Michael Walker                    represented by Joseph M Alioto
c/o David J. Cook, Esq.                             (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                        David Julian Cook
San Francisco, CA 94104−0270                        (See above for address)
                                                    LEAD ATTORNEY

                                                    Gil D. Messina
                                                    (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Pamela S. Ward                       represented by Joseph M Alioto
c/o David J. Cook, Esq.                             (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                        David Julian Cook
San Francisco, CA 94104−0270                        (See above for address)
                                                    LEAD ATTORNEY

                                                    Gil D. Messina
                                                    (See above for address)
     Case 1:21-cv-02163-KPF Document 17 Filed 03/26/21 Page 10 of 23



Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Christine O. Whalen                 represented by Joseph M Alioto
c/o David J. Cook, Esq.                            (See above for address)
Cook Collection Attorneys, PLC
P.O. Box 270                                       David Julian Cook
San Francisco, CA 94104−0270                       (See above for address)
                                                   LEAD ATTORNEY

                                                   Gil D. Messina
                                                   (See above for address)


Plaintiff
−−−−−−−−−−−−−−−−−−−−−−−
Carolyn Fjord, et al.               represented by Joseph M Alioto
                                                   (See above for address)

                                                   David Julian Cook
                                                   (See above for address)

                                                   Gil D. Messina
                                                   (See above for address)
                                                   LEAD ATTORNEY

                                                   Jamie Lynne Miller
                                                   (See above for address)

                                                   Christopher Alan Nedeau
                                                   Nedeau Law Firm
                                                   154 Baker Street
                                                   San Francisco, CA 94117
                                                   415−516−4010
                                                   Email: cnedeau@nedeaulaw.net


V.

Defendant
−−−−−−−−−−−−−−−−−−−−−−−
AMR Corporation                     represented by Stephen Karotkin
                                                   Weil, Gotshal & Manges LLP
                                                   767 Fifth Avenue
                                                   New York, NY 10153
                                                   (212) 310−8350
                                                   Fax : (212) 310−8007
                                                   Email: stephen.karotkin@weil.com


Defendant
−−−−−−−−−−−−−−−−−−−−−−−
American Airlines                   represented by Aaron Chiu
                                                   Latham & Watkins LLP
                                                   505 Montgomery Street
                                                   Suite 2000
                                                   San Francisco, CA 94111
                                                   415−391−0600
                                                   Email: aaron.chiu@lw.com

                                                   Robin Lorraine Gushman
                                                   Latham & Watkins LLP
    Case 1:21-cv-02163-KPF Document 17 Filed 03/26/21 Page 11 of 23


                                                  505 Montgomery Street
                                                  Suite 2000
                                                  San Francisco, CA 94111
                                                  415−391−0600
                                                  Fax : 415−395−8095
                                                  Email: robin.gushman@lw.com

                                                  Sadik Harry Huseny
                                                  Latham & Watkins LLP
                                                  505 Montgomery Street
                                                  Suite 2000
                                                  San Francisco, CA 94111
                                                  415−391−0600
                                                  Fax : 415−395−8095
                                                  Email: sadik.huseny@lw.com

                                                  Brittany N. Lovejoy
                                                  Latham & Watkins LLP
                                                  505 Montgomery Street
                                                  Suite 2000
                                                  San Francisco, CA 94111
                                                  415−391−0600
                                                  Fax : 415−395−8095
                                                  Email: brittany.lovejoy@lw.com

                                                  Silvia Segade Sanz
                                                  Latham & Watkins LLP
                                                  505 Montgomery Street
                                                  Suite 2000
                                                  San Francisco, CA 94111
                                                  415−391−0600
                                                  Fax : 415−395−8095
                                                  Email: silvia.segade@lw.com

                                                  Daniel Murray Wall
                                                  Latham & Watkins LLP
                                                  505 Montgomery Street
                                                  Suite 2000
                                                  San Francisco, CA 94111
                                                  415−391−0600
                                                  Fax : 415−395−8095
                                                  Email: dan.wall@lw.com


Defendant
−−−−−−−−−−−−−−−−−−−−−−−
US Airways Group, Inc.             represented by Sadik Harry Huseny
                                                  (See above for address)

                                                  Alfred Carroll Pfeiffer, Jr.
                                                  Latham & Watkins LLP
                                                  505 Montgomery Street
                                                  Suite 2000
                                                  San Francisco, CA 94111
                                                  415−391−0600
                                                  Fax : 415−395−8095
                                                  Email: al.pfeiffer@lw.com

                                                  Daniel Murray Wall
                                                  (See above for address)
     Case 1:21-cv-02163-KPF Document 17 Filed 03/26/21 Page 12 of 23



Defendant
−−−−−−−−−−−−−−−−−−−−−−−
US Airways, Inc.                        represented by Sadik Harry Huseny
Kobre & Kim LLP                                        (See above for address)
800 Third Avenue
New York, NY 10022                                      Alfred Carroll Pfeiffer, Jr.
                                                        (See above for address)

                                                        Daniel Murray Wall
                                                        (See above for address)


Claims and Noticing Agent
−−−−−−−−−−−−−−−−−−−−−−−
Garden City Group, Inc                  represented by Angela Ferrante
1985 Marcus Ave                                        Garden City Group, LLC
Suite 200                                              1985 Marcus Avenue, Suite 200
Lake Success, NY 11042                                 Lake Success, NY 11042
631−470−5000                                           631−470−5000
                                                       Fax : 631−940−6544
                                                       Email: PACERTeam@gardencitygroup.com

 Filing Date    #                                      Docket Text

                    1    Adversary case 13−01392. Complaint against AMR Corporation,
                         American Airlines, US Airways Group, Inc., US Airways, Inc. .
                         Nature(s) of Suit: (72 (Injunctive relief − other)) Filed by CAROLYN
                         FJORD, Katherine R. Arcell, Keith Dean Bradt, Judy Bray, Jose M.
                         Brito, Jan Marie Brown, Robert D. Conway, Judy Crandall, Rosemary
                         D'Augusta, Brenda K. Davis, Pamela Faust, Don Freeland, Donald V.
                         Fry, Gabriel Garavanian, Harry Garavanian, Yvonne Jocelyn Gardner,
                         Lee M. Gentry, Valarie Ann Jolly, Gail S. Kosach, Michael C. Malaney,
                         Len Marazzo, Lisa McCarthy, Patricia Ann Meeuwsen, L. West Oehmig,
                         Jr., Cynthia Prosterman, Deborah M. Pulfer, Dana L. Robinson, Robert
                         A. Rosenthal, Bill Rubinsohn, Sondra K. Russell, Sylvia N. Sparks, June
                         Stansbury, Clyde D. Stensrud, Wayne Taleff, Gary Talewsky, Annette
                         M. Tippetts, Diana Lynn Ultican, J. Michael Walker, Pamela S. Ward,
08/06/2013               Christine O. Whalen. (Cook, David) (Entered: 08/06/2013)

                    32   Answer to Complaint (Related Doc # 1) filed by Daniel Murray Wall on
                         behalf of US Airways Group, Inc., US Airways, Inc.. (Wall, Daniel)
09/06/2013               (Entered: 09/06/2013)

                    40   Answer to Complaint (Related Doc # 1) filed by Stephen Karotkin on
09/20/2013               behalf of AMR Corporation. (Karotkin, Stephen) (Entered: 09/20/2013)

                    61   Declaration of Beverly K. Goulet in Support of Defendants' and
                         Intervenor's (I) Joint Reply to Clayton Plaintiffs' Objection to Debtors'
                         Motion for Order Pursuant to Bankruptcy Rule 9019(a) Approving
                         Settlement Between Debtors, US Airways Group, Inc., and United States
                         Department of Justice, et al. (ECF No. 10610) and Debtors' Motion for
                         Order Regarding Consummation of Merger Pursuant to Scheduling
                         Order (Adv. Pro. ECF No. 47) and (II) Joint Opposition to Clayton
                         Plaintiffs' Cross−Motion for Temporary Restraining Order (Adv. Pro.
                         ECF No. 57) (related document(s)57, 47) filed by Stephen Karotkin on
11/23/2013               behalf of AMR Corporation. (Karotkin, Stephen) (Entered: 11/23/2013)

11/23/2013          62   Declaration Of Gregg Polle In Support Of Defendants' And Intervenors
                         (I) Joint Reply To The Clayton Plaintiffs' Objection To Debtors' Motion
    Case 1:21-cv-02163-KPF Document 17 Filed 03/26/21 Page 13 of 23



                       For Order Pursuant To Bankruptcy Rule 9019(a) Approving Settlement
                       Between Debtors, US Airways Group, Inc., And United States
                       Department Of Justice, Et Al. (ECF No. 10610) And Debtors' Motion For
                       Order Regarding Consummation Of Merger Pursuant To Scheduling
                       Order (Adv. Pro. ECF No. 47) And (II) Joint Opposition To The Clayton
                       Plaintiffs' Cross−Motion For Temporary Restraining Order (Adv. Pro.
                       ECF No. 57) (related document(s)57, 47) filed by John Wm. Butler Jr. on
                       behalf of The Official Committee of Unsecured Creditors. (Butler, John)
                       (Entered: 11/23/2013)

                  63   Declaration of Stephen Johnson in Support of Defendants' and
                       Intervenor's (I) Joint Reply to Clayton Plaintiffs' Objection to Debtors'
                       Motion for Order Pursuant to Bankruptcy Rule 9019(a) Approving
                       Settlement Between Debtors, US Airways Group, Inc., and United States
                       Department of Justice, et al. (ECF No. 10610) and Debtors' Motion for
                       Order Regarding Consummation of Merger Pursuant to Scheduling
                       Order (Adv. Pro. ECF No. 47) and (II) Joint Opposition to Clayton
                       Plaintiffs' Cross−Motion for Temporary Restraining Order (Adv. Pro.
                       ECF No. 57) (related document(s)57, 47) filed by Stephen Karotkin on
11/23/2013             behalf of AMR Corporation. (Karotkin, Stephen) (Entered: 11/23/2013)

                  64   Reply to Motion Defendants' and Intervenor's (I) Joint Reply to Clayton
                       Plaintiffs' Objection to Debtors' Motion for Order Pursuant to
                       Bankruptcy Rule 9019(a) Approving Settlement Between Debtors, US
                       Airways Group, Inc., and United States Department of Justice, et al.
                       (ECF No. 10610) and Debtors' Motion for Order Regarding
                       Consummation of Merger Pursuant to Scheduling Order (Adv. Pro. ECF
                       No. 47) and (II) Opposition to Clayton Plaintiffs' Cross−Motion for
                       Temporary Restraining Order (Adv. Pro. ECF No. 57) (related
                       document(s)57, 47) filed by Stephen Karotkin on behalf of AMR
11/23/2013             Corporation. (Karotkin, Stephen) (Entered: 11/23/2013)

                  72   Memorandum Of Decision Signed On 11/27/2013, (related
11/27/2013             document(s)57, 47) (Ebanks, Liza) (Entered: 11/27/2013)

                  74   Order Signed On 11/27/2013, Denying Plaintiffs Cross−Motion For
                       Temporary Restraining Order. (Related Doc # 57) (Ebanks, Liza)
11/27/2013             (Entered: 11/27/2013)

                  75   Order Signed On 11/27/2013 Regarding Consummation Of Merger
                       Pursuant To Scheduling Order. (Adv. Pro. ECF No. 44) (Related Doc #
11/27/2013             47) (Ebanks, Liza) (Entered: 11/27/2013)

                  79   Transcript regarding Hearing Held on 11/25/2013 10:38AM RE: Motion
                       for Temporary Restraining Order/Plaintiff's Cross−Motion for Temporary
                       Restraining Order ; Motion to Approve/Motion of Debtors for Entry of
                       Order Regarding Consummation of Merger Pursuant to Scheduling
                       Order. Remote electronic access to the transcript is restricted until
                       2/25/2014. The transcript may be viewed at the Bankruptcy Court Clerks
                       Office. [Transcription Service Agency: Veritext Reporting Company.].
                       (See the Courts Website for contact information for the Transcription
                       Service Agency.) (RE: related document(s) 57, 47). Notice of Intent to
                       Request Redaction Deadline Due By 12/4/2013. Statement of Redaction
                       Request Due By 12/18/2013. Redacted Transcript Submission Due By
                       12/30/2013. Transcript access will be restricted through 2/25/2014.
11/27/2013             (Ortiz, Carmen) (Entered: 12/05/2013)

                  80   (Document Filed Under Seal) Declaration of Daniel M. Kasper filed by
12/06/2013             Daniel M. Kasper. (Richards, Beverly) (Entered: 12/10/2013)
    Case 1:21-cv-02163-KPF Document 17 Filed 03/26/21 Page 14 of 23



                  81    Declaration of Sadik Huseny (FILED UNDER SEAL) filed by Sadik
12/06/2013              Huseny. (Richards, Beverly) (Entered: 12/10/2013)

                  82    Declaration of Janusz Ordover (Filed Under Seal) filed by Janusz
12/06/2013              Ordover. (Richards, Beverly) (Entered: 12/10/2013)

                  83    Declaration of Dennis W. Carlton (Filed Under Seal) filed by Dennis W.
12/06/2013              Carlton. (Richards, Beverly) (Entered: 12/10/2013)

                  89    Transcript regarding Hearing Held on 11/27/2013 10:12AM RE: Motion
                        for Temporary Restraining Order/Plaintiff's Cross−Motion For
                        Temporary Restraining order; Motion to Approve/Motion Debtors for
                        Entry of Order Regarding Consummation of Merger Pursuant to
                        Scheduling Order. Remote electronic access to the transcript is restricted
                        until 3/26/2014. The transcript may be viewed at the Bankruptcy Court
                        Clerks Office. [Transcription Service Agency: Veritext Reporting
                        Company.]. (See the Courts Website for contact information for the
                        Transcription Service Agency.) (RE: related document(s) 44, 46). Notice
                        of Intent to Request Redaction Deadline Due By 1/2/2014. Statement of
                        Redaction Request Due By 1/16/2014. Redacted Transcript Submission
                        Due By 1/27/2014. Transcript access will be restricted through
12/26/2013              3/26/2014. (Ortiz, Carmen) (Entered: 01/08/2014)

                  91    Motion to Amend filed by Joseph M Alioto on behalf of Carolyn Fjord,
                        et al. with hearing to be held on 2/13/2014 at 11:00 AM at Courtroom
                        701 (SHL). (Attachments: # 1 Pleading Memorandum in Support # 2
                        Exhibit A # 3 Exhibit B # 4 Exhibit C # 5 Pleading Declaration of Gil
                        Messina # 6 Pleading Proposed Order) (Alioto, Joseph) (Entered:
01/10/2014              01/10/2014)

                  93    Opposition to Plaintiffs' Motion for Leave to File an Amended Complaint
                        to Add Damages Claim (related document(s)91) filed by Daniel Murray
                        Wall on behalf of US Airways Group, Inc., US Airways, Inc..
                        (Attachments: # 1 Declaration of Sadik Huseny In Support Thereof)
01/29/2014              (Wall, Daniel) (Entered: 01/29/2014)

                  100   Transcript regarding Hearing Held on 02/13/2014 11:27AM RE: Motion
                        to Amend Complaint Filed by Joseph M. Alioto..et al.... Remote
                        electronic access to the transcript is restricted until 5/22/2014. The
                        transcript may be viewed at the Bankruptcy Court Clerks Office.
                        [Transcription Service Agency: VERITEXT REPORTING
                        COMPANY.]. (See the Courts Website for contact information for the
                        Transcription Service Agency.). Notice of Intent to Request Redaction
                        Deadline Due By 2/28/2014. Statement of Redaction Request Due By
                        3/14/2014. Redacted Transcript Submission Due By 3/24/2014.
                        Transcript access will be restricted through 5/22/2014. (Ortiz, Carmen)
02/21/2014              (Entered: 03/06/2014)

                  101   Memorandum Of Decision Signed On 3/14/2014, Re: Plaintiffs' Motion
                        To Amend The Complaint. (related document(s)91) (Ebanks, Liza)
03/14/2014              (Entered: 03/14/2014)

                  102   Order Signed On 3/31/2014, Granting In Part And Denying In Part
                        Plaintiffs' Motion For Leave To File An Amended Complaint To Add
                        Damages Claim. (Related Doc # 91) (Ebanks, Liza) (Entered:
03/31/2014              03/31/2014)

                  103   Amended Complaint against all defendants Filed by Joseph M Alioto on
04/04/2014              behalf of Carolyn Fjord. (Alioto, Joseph) (Entered: 04/04/2014)
    Case 1:21-cv-02163-KPF Document 17 Filed 03/26/21 Page 15 of 23



                  104   Answer to Amended Complaint (Related Doc # 103) filed by Sadik
                        Harry Huseny on behalf of US Airways Group, Inc., US Airways, Inc..
04/22/2014              (Huseny, Sadik) (Entered: 04/22/2014)

                  107   Transcript regarding Hearing Held on 5/16/2014 3:02PM RE: Telephonic
                        Status Conference on The Record Re: Doc # 105 Second Motion to
                        Amend and Supplement Complaint filed by Gil D. Messina on behalf of
                        Carolyn Fjord, et al.. Remote electronic access to the transcript is
                        restricted until 8/19/2014. The transcript may be viewed at the
                        Bankruptcy Court Clerks Office. [Transcription Service Agency:
                        VERITEXT REPORTING COMPANY.]. (See the Courts Website for
                        contact information for the Transcription Service Agency.). Notice of
                        Intent to Request Redaction Deadline Due By 5/28/2014. Statement of
                        Redaction Request Due By 6/11/2014. Redacted Transcript Submission
                        Due By 6/23/2014. Transcript access will be restricted through
05/21/2014              8/19/2014. (Ortiz, Carmen) (Entered: 06/03/2014)

                  106   Amended Motion to Amend and Supplement Complaint filed by Gil D.
                        Messina on behalf of Carolyn Fjord, et al. Responses due by 6/20/2014,.
                        (Attachments: # 1 Memorandum of Law in Support of Amended Motion
                        to Supplement and Amend Complaint and Demand for Jury Trial # 2
06/02/2014              Proposed form of Order) (Messina, Gil) (Entered: 06/02/2014)

                  108   Opposition Brief to Plaintiffs' Amended Motion for Leave to File a
                        Second Amended and Supplemental Complaint and to Add a Damages
                        Claim and Demand for Jury Trial (related document(s)106) filed by
                        Daniel Murray Wall on behalf of American Airlines, US Airways Group,
06/26/2014              Inc., US Airways, Inc.. (Wall, Daniel) (Entered: 06/26/2014)

                  109   Declaration of Sadik Huseny in Support of Defendants' Opposition to
                        Plaintiffs' Amended Motion for Leave to File a Second Amended and
                        Supplemental Complaint and to Add a Damages Claim and Demand for
                        Jury Trial (related document(s)106) filed by Daniel Murray Wall on
                        behalf of American Airlines, US Airways Group, Inc., US Airways, Inc..
06/26/2014              (Attachments: # 1 Exhibit 1) (Wall, Daniel) (Entered: 06/26/2014)

                  113   Transcript regarding Hearing Held on 7/17/2014 2:14PM RE: Amended
                        Motion to Amend and Supplement Complaint. Remote electronic access
                        to the transcript is restricted until 10/20/2014. The transcript may be
                        viewed at the Bankruptcy Court Clerks Office. [Transcription Service
                        Agency: VERITEXT REPORTING COMPANY.]. (See the Courts
                        Website for contact information for the Transcription Service Agency.)
                        (RE: related document(s) 106). Notice of Intent to Request Redaction
                        Deadline Due By 7/29/2014. Statement of Redaction Request Due By
                        8/12/2014. Redacted Transcript Submission Due By 8/22/2014.
                        Transcript access will be restricted through 10/20/2014. (Ortiz, Carmen)
07/22/2014              (Entered: 08/08/2014)

                  115   Memorandum Of Decision Signed On 3/31/2015, Re: Amended Motion
                        To Amend And Supplement Complaint. (related document(s)106)
03/31/2015              (Ebanks, Liza) (Entered: 03/31/2015)

                  117   Order Signed On 4/28/2015, Denying Plaintiff's Motion For Leave To
                        File A Second Amended And Supplemental Complaint And To Add
                        Damages Claim And Demand For Jury Trial. (Related Doc # 106)
04/28/2015              (Ebanks, Liza) (Entered: 04/28/2015)

09/03/2015        119   Letter Dated 8/28/2015, Requesting A Telephone Conference Re: Motion
                        To Amend and Supplement Complaint (related document(s)118) Filed by
    Case 1:21-cv-02163-KPF Document 17 Filed 03/26/21 Page 16 of 23



                        Sadik Huseny. (Ebanks, Liza) (Entered: 09/03/2015)

                  121   Transcript regarding Hearing Held on 9/9/2015 2:04PM RE: Telephone
                        Conference Re: Letter Filed By Sadik Huseny Re: Motion for Leave To
                        File A Second Amended And Supplemental Complaint, Add A Damage
                        Claim And Demand For Jury Trial. Remote electronic access to the
                        transcript is restricted until 12/24/2015. The transcript may be viewed at
                        the Bankruptcy Court Clerks Office. [Transcription Service Agency:
                        Veritext Legal Solutions.]. (See the Courts Website for contact
                        information for the Transcription Service Agency.). Notice of Intent to
                        Request Redaction Deadline Due By 10/2/2015. Statement of Redaction
                        Request Due By 10/16/2015. Redacted Transcript Submission Due By
                        10/26/2015. Transcript access will be restricted through 12/24/2015.
09/25/2015              (Ortiz, Carmen) (Entered: 10/15/2015)

                  123   Memorandum Endorsed Order Signed On 10/27/2015. "SO ORDERED"
                        Re: Letter Requesting Adjournment Of Plaintiffs Motion To Amend And
                        Supplement Complaint. (related document(s)122) (Ebanks, Liza)
10/27/2015              (Entered: 10/27/2015)

                  126   Transcript regarding Hearing Held on 04/04/16 at 11:05 am RE: Status
                        Conference.. Remote electronic access to the transcript is restricted until
                        7/21/2016. The transcript may be viewed at the Bankruptcy Court Clerks
                        Office. [Transcription Service Agency: Veritext Legal Solutions.]. (See
                        the Courts Website for contact information for the Transcription Service
                        Agency.). Notice of Intent to Request Redaction Deadline Due By
                        4/29/2016. Statement of Redaction Request Due By 5/13/2016. Redacted
                        Transcript Submission Due By 5/23/2016. Transcript access will be
04/22/2016              restricted through 7/21/2016. (Brown, Tenille) (Entered: 04/29/2016)

                  130   Transcript regarding Hearing Held on 2/8/2017 2:10 PM RE: Status
                        Conference (Court Call Approved). Remote electronic access to the
                        transcript is restricted until 5/15/2017. The transcript may be viewed at
                        the Bankruptcy Court Clerks Office. [Transcription Service Agency:
                        Veritext Legal Solutions.]. (See the Courts Website for contact
                        information for the Transcription Service Agency.). Notice of Intent to
                        Request Redaction Deadline Due By 2/21/2017. Statement of Redaction
                        Request Due By 3/6/2017. Redacted Transcript Submission Due By
                        3/16/2017. Transcript access will be restricted through 5/15/2017. (Ortiz,
02/13/2017              Carmen) (Entered: 03/09/2017)

                  129   Stipulation Notice, Consent and Reference of a Civil Action to
                        Bankruptcy Court Filed by Gil D. Messina on behalf of Carolyn Fjord, et
02/22/2017              al.. (Messina, Gil) (Entered: 02/22/2017)

                  139   Motion for Summary Judgment filed by Sadik Harry Huseny on behalf of
                        American Airlines. Responses due by 6/9/2017, (Huseny, Sadik)
05/12/2017              (Entered: 05/12/2017)

                  140   Memorandum of Law in Support of Defendant American Airlines Group
                        Inc.'s Motion for Summary Judgment (related document(s)139) filed by
                        Sadik Harry Huseny on behalf of American Airlines. (Huseny, Sadik)
05/12/2017              (Entered: 05/12/2017)

05/12/2017        141   Declaration of Sadik Huseny in Support of Defendant American Airlines
                        Group Inc.'s Motion for Summary Judgment [Public Version] (related
                        document(s)139) filed by Sadik Harry Huseny on behalf of American
                        Airlines. (Attachments: # 1 Exhibit 1 − Lundgren Expert Report # 2
                        Exhibit 2 − Ordover Deposition Excerpts # 3 Exhibit 3 − Carlton
    Case 1:21-cv-02163-KPF Document 17 Filed 03/26/21 Page 17 of 23



                        Deposition Excerpts # 4 Exhibit 4 − Carlton Expert Report # 5 Exhibit 5
                        − Ordover Expert Report # 6 Exhibit 6 − Kasper Expert Report # 7
                        Exhibit 7 − Nocella Deposition Excerpts # 8 Exhibit 8 − Freeland
                        Deposition Excerpts # 9 Exhibit 9 − Plaintiffs' Responses to Defendants'
                        First Set of Interrogatories # 10 Exhibit 10 − Malaney Deposition
                        Exceprts # 11 Exhibit 11 − D'Augusta Deposition Excerpts # 12 Exhibit
                        12 − Jolly Deposition Excerpts # 13 Exhibit 13 − Taleff Deposition
                        Excerpts # 14 Exhibit 14 − Garavanian Deposition Excerpts # 15 Exhibit
                        15 − Brown Deposition Excerpts # 16 Exhibit 16 − McCarthy Deposition
                        Excerpts # 17 Exhibit 17 − Horton Deposition Excerpts # 18 Exhibit 18 −
                        Taleff Article (Exhibit D−17)) (Huseny, Sadik) (Entered: 05/12/2017)

                  142   Statement of Undisputed Facts in Support of Motion for Summary
                        Judgment Filed by Sadik Harry Huseny on behalf of American Airlines.
05/12/2017              (Huseny, Sadik) (Entered: 05/12/2017)

                  149   Motion for Summary Judgment Plaintiffs' Cross−Motion for Summary
                        and Opposition to Defendants' Motion for Summary Judgment (related
                        document(s)139) filed by Gil D. Messina on behalf of Carolyn Fjord, et
                        al.. (Attachments: # 1 Memorandum in Support of Cross−Motion for
                        Summary Judgment and in Opposition to Motion for Summary Judgment
                        # 2 Plaintiffs' Statement of Undisputed Material Facts in Support of
                        Cross−Motion for Summary Judgment (Redacted) # 3 Response to
                        Defendants' Statement of Undisputed Facts # 4 Declaration of Carl
                        Lundgren in Support of Plaintiffs' Cross−Motion for Summary Judgment
                        and in Opposition to Defendants' Motion for Summary Judgment # 5
                        Declaration of Bill Rubinsohn # 6 Declaration of Brenda Davis # 7
                        Declaration of Carolyn Fjord # 8 Declaration of Christine Whalen # 9
                        Declaration of Deborah Pulfer # 10 Declaration of Don Freeland # 11
                        Declaration of Donald Fry # 12 Declaration of Gabe Garavanian # 13
                        Declaration of Gary Talewsky # 14 Declaration of Jan Marie Brown # 15
                        Declaration Jose Brito # 16 Declaration of June Stansbury # 17
                        Declaration of Katherine Arcell # 18 Declaration of Lisa McCarthy # 19
                        Declaration of Michael Malaney # 20 Declaration of Pamela Faust # 21
                        Declaration of Rosemary D'Augusta # 22 Declaration of Sondra Russell #
                        23 Declaration of Valarie Ann Jolly # 24 Declaration of Wayne Taleff #
                        25 Declaration of Valarie Ann Jolly) (Messina, Gil) (Attachment #1
                        Memorandum in Support of Cross−Motion for Summary Judgement
                        has been Refiled. See Document #153 for the correct entry) Modified
06/24/2017              on 6/28/2017 (Richards, Beverly). (Entered: 06/24/2017)

                  150   Affidavit Declaration of Gil D. Messina in Support of Cross−Motion for
                        Summary Judgment and in Opposition to Motion for Summary Judgment
                        (related document(s)149) Filed by Gil D. Messina on behalf of Carolyn
06/24/2017              Fjord, et al.. (Messina, Gil) (Entered: 06/24/2017)

                  151   Motion for Summary Judgment Exhibits A to ZZ to Declaration of Gil D.
                        Messina (Under Seal) filed by Gil D. Messina on behalf of Carolyn
06/24/2017              Fjord, et al.. (Messina, Gil) (Entered: 06/24/2017)

                  156   Motion for Summary Judgment Second Corrected Declaration of Gil D.
                        Messina in Support of Cross−motion for Summary Judgment and in
                        Opposition to Defendants' Motion for Summary Judgment and Redacted
                        Exhibits a−ZZ (related document(s)151, 154) filed by Gil D. Messina on
                        behalf of Carolyn Fjord, et al.. (Attachments: # 1 Exhibit A−ZZ to
                        Declaration of Gil D. Messina in Support of Cross−motion for Summary
                        Judgment and in Opposition to Defendants' Motion for Summary
06/28/2017              Judgment) (Messina, Gil) (Entered: 06/28/2017)

07/28/2017        160
    Case 1:21-cv-02163-KPF Document 17 Filed 03/26/21 Page 18 of 23



                        Memorandum of Law −−Defendant American Airlines Group Inc.'s
                        Opposition to Plaintiffs' Cross−Motion for Summary Judgment & Reply
                        in Support of Defendant's Motion for Summary Judgment (related
                        document(s)139, 149) filed by Sadik Harry Huseny on behalf of
                        American Airlines. (Huseny, Sadik) (Entered: 07/28/2017)

                  161   Declaration of Sadik Huseny in Support of Defendant American Airlines
                        Group Inc.'s Opposition to Plaintiffs' Cross−Motion for Summary
                        Judgment & Reply in Support of Defendant's Motion for Summary
                        Judgment [Redacted Version] (related document(s)139, 149) filed by
                        Sadik Harry Huseny on behalf of American Airlines. (Attachments: # 1
                        Exhibit 1 −−Plaintiffs' Specific Allegations of Injury # 2 Exhibit 2
                        −−Redacted in its Entirety # 3 Exhibit 3 −−Redacted in its Entirety # 4
                        Exhibit 4 −−Apr. 4, 2016 Hearing Tr. Excerpts # 5 Exhibit 5 −−May 29,
                        2017 D'Augusta Errata # 6 Exhibit 6 −−Dec. 12, 2013 Horton Dep. Tr.
                        Excerpts # 7 Exhibit 7 −−Mar. 16, 2016 D'Augusta Dep. Tr. Excerpts)
07/28/2017              (Huseny, Sadik) (Entered: 07/28/2017)

                  162   Reply Statement of Undisputed Fact −−Defendant American Airlines
                        Group Inc.'s Reply to Plaintiffs' Response to Defendants' Statement of
                        Undisputed Material Facts [Redacted Version] (related document(s)139,
                        149) filed by Sadik Harry Huseny on behalf of American Airlines.
07/28/2017              (Huseny, Sadik) (Entered: 07/28/2017)

                  163   Counterstatement of Undisputed Fact −−Defendant American Airlines
                        Group Inc.'s Response to Plaintiffs' Statement of Undisputed Facts in
                        Support of Cross−Motion for Summary Judgment [Redacted Version]
                        (related document(s)139, 149) filed by Sadik Harry Huseny on behalf of
07/28/2017              American Airlines. (Huseny, Sadik) (Entered: 07/28/2017)

                  167   Reply to Motion Plaintiffs' Memorandum of Law in Support of
                        Cross−Motion for Summary Judgment filed by Joseph M Alioto on
                        behalf of Carolyn Fjord. (Attachments: # 1 Declaration of Joseph M.
                        Alioto # 2 Exhibit # 3 Exhibit # 4 Exhibit # 5 Exhibit # 6 Reply to
09/01/2017              Objections) (Alioto, Joseph) (Entered: 09/01/2017)

                  171   Transcript regarding Hearing Held on 03/26/18 at 1:48 PM RE: Doc.
                        #136 (Seal) Defendant's motion to seal certain information in connection
                        with defendant American Airlines Group Inc.'s motion for summary
                        judgment; Doc. #157 (Seal) Defendant's motion to seal certain
                        information in connection with defendant American Airlines Group Inc.'s
                        opposition to Plaintiffs' cross−motion for summary judgment & reply in
                        support of defendant's motion for summary judgment; Doc. #139, #140,
                        #141 Defendant's motion for summary judgment filed on behalf of
                        American Airlines; etc. Remote electronic access to the transcript is
                        restricted until 6/28/2018. The transcript may be viewed at the
                        Bankruptcy Court Clerks Office. [Transcription Service Agency: Veritext
                        Legal Solutions.]. (See the Courts Website for contact information for the
                        Transcription Service Agency.) (RE: related document(s) 157, 156, 160,
                        136, 151, 148, 153, 150, 167, 161, 139, 149, 141, 140). Notice of Intent
                        to Request Redaction Deadline Due By 4/6/2018. Statement of Redaction
                        Request Due By 4/20/2018. Redacted Transcript Submission Due By
                        4/30/2018. Transcript access will be restricted through 6/28/2018. (Cales,
03/30/2018              Humberto) (Entered: 04/11/2018)

                  174   Statement of Undisputed Fact Declaration of Joseph M. Alioto in Support
                        of Motion for an Order Correcting the Record filed by Joseph M Alioto
                        on behalf of Carolyn Fjord. (Attachments: # 1 Exhibit Exhibit A) (Alioto,
04/17/2018              Joseph) (Entered: 04/17/2018)
    Case 1:21-cv-02163-KPF Document 17 Filed 03/26/21 Page 19 of 23



                  177   Transcript regarding Hearing Held on 08/29/18 at 3:09 PM RE: BENCH
                        DECISION. Remote electronic access to the transcript is restricted until
                        11/29/2018. The transcript may be viewed at the Bankruptcy Court
                        Clerks Office. [Transcription Service Agency: Veritext Legal Solutions.].
                        (See the Courts Website for contact information for the Transcription
                        Service Agency.). Notice of Intent to Request Redaction Deadline Due
                        By 9/7/2018. Statement of Redaction Request Due By 9/21/2018.
                        Redacted Transcript Submission Due By 10/1/2018. Transcript access
                        will be restricted through 11/29/2018. (Cales, Humberto) (Entered:
08/31/2018              09/14/2018)

                  176   Order Signed On 9/14/2018, GRANTING IN PART AND DENYING IN
                        PART: Defendants' Motion For Summary Judgment And DENYING
                        Plaintiffs' Cross−Motion For Summary Judgment. (related
                        document(s)156, 160, 151, 172, 174, 153, 150, 167, 162, 163, 142, 161,
09/14/2018              139, 149, 173, 154, 141, 140) (Ebanks, Liza) (Entered: 09/14/2018)

                  178   Letter And Proposed Agreed Pre−Trial Scheduling Filed by Gil D.
11/08/2018              Messina. (Ebanks, Liza) (Entered: 12/10/2018)

                  179   Order Signed On 12/10/2018, Regarding Plaintiffs' Request To
                        Supplement Dr. Lundgren's Expert Report. (related document(s)178)
12/10/2018              (Ebanks, Liza) (Entered: 12/10/2018)

                  184   Statement of Undisputed Fact Motion for Leave to Serve Supplemental
                        Expert Report of Dr. Carl Lundgren and/or Motion for Reconsideration
                        (related document(s)181, 183, 180, 182) filed by Gil D. Messina on
                        behalf of Carolyn Fjord, et al.. (Attachments: # 1 Exhibit A # 2 Exhibit B
                        # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E) (Messina, Gil) (Entered:
12/26/2018              12/26/2018)

                  191   Amended Complaint against all defendants Declaration of Joseph M.
                        Alioto in Support of Motion for Leave to File Second Amended and
                        Supplemental Complaint (related document(s)103) Filed by Joseph M
                        Alioto on behalf of Carolyn Fjord, et al.. (Attachments: # 1 Exhibit A to
                        Declaration of Joseph M. Alioto # 2 Exhibit B to Declaration of Joseph
                        M. Alioto # 3 Exhibit C to Declaration of Joseph M. Alioto # 4 Exhibit D
                        to Declaration of Joseph M. Alioto) (Alioto, Joseph) (Entered:
01/13/2019              01/13/2019)

                  200   Transcript regarding Hearing Held on 12/18/19 at 3:40 PM RE: Status
                        Conference. Remote electronic access to the transcript is restricted until
                        4/16/2019. The transcript may be viewed at the Bankruptcy Court Clerks
                        Office. [Transcription Service Agency: Veritext Legal Solutions.]. (See
                        the Courts Website for contact information for the Transcription Service
                        Agency.). Notice of Intent to Request Redaction Deadline Due By
                        1/23/2019. Statement of Redaction Request Due By 2/6/2019. Redacted
                        Transcript Submission Due By 2/19/2019. Transcript access will be
01/16/2019              restricted through 4/16/2019. (Cales, Humberto) (Entered: 02/08/2019)

                  196   Agreed Scheduling Order Of Pre−Trial Deadlines Signed On 1/23/2019,
                        With Final Pre−Trial Conference to be held on 3/6/2019 at 11:00 AM at
                        Courtroom 701 (SHL); With TRIAL to begin on 3/11/2019 at 10:00 a.m.
01/23/2019              at Courtroom 701 (SHL) (Ebanks, Liza) (Entered: 01/23/2019)

                  197   Amended Complaint against all defendants Amended Notice of Motion
                        and Motion for Leave to File Second Amended and Supplemental
                        Complaint (related document(s)103) Filed by Joseph M Alioto on behalf
01/23/2019              of Carolyn Fjord, et al.. (Alioto, Joseph) (Entered: 01/23/2019)
    Case 1:21-cv-02163-KPF Document 17 Filed 03/26/21 Page 20 of 23



                  199   Order Signed On 1/30/2019, Regarding Plaintiff's Motion For
                        Reconsideration. (Related Doc 180) (Ebanks, Liza) (Entered:
01/30/2019              01/30/2019)

                  201   Opposition to Plaintiffs' Motion for Leave to File a Second Amended and
                        Supplemental Complaint to Allege Injury and Damages under Section 4
                        of the Clayton Act and Demand for Jury Trial (related document(s)190,
                        189, 197, 191) filed by Sadik Harry Huseny on behalf of American
02/13/2019              Airlines. (Huseny, Sadik) (Entered: 02/13/2019)

                  202   Affidavit of Robin L. Kuntz in Support of Defendant American Airlines
                        Group, Inc.'s Opposition to Plaintiffs' Motion for Leave to File a Second
                        Amended and Supplemental Complaint to Allege Injury and Damages
                        under Section 4 of the Clayton Act and Demand for Jury Trial (related
                        document(s)201) Filed by Sadik Harry Huseny on behalf of American
                        Airlines. (Attachments: # 1 Exhibit A)(Huseny, Sadik) (Entered:
02/13/2019              02/13/2019)

                  264   Transcript regarding Hearing Held on 02/20/19 2:16 PM RE: Doc. #197
                        Amended Motion For Leave To File Second Amended And
                        Supplemental Complaint. Remote electronic access to the transcript is
                        restricted until 5/28/2019. The transcript may be viewed at the
                        Bankruptcy Court Clerks Office. [Transcription Service Agency: Veritext
                        Legal Solutions.]. (See the Courts Website for contact information for the
                        Transcription Service Agency.) (RE: related document(s) 197). Notice of
                        Intent to Request Redaction Deadline Due By 3/4/2019. Statement of
                        Redaction Request Due By 3/18/2019. Redacted Transcript Submission
                        Due By 3/28/2019. Transcript access will be restricted through
02/25/2019              5/28/2019. (Ramos, Jonathan) (Entered: 03/25/2019)

                  206   Order Signed On 2/26/2019, Denying Plaintiffs' Motion For Leave To
                        File A Second Amended And Supplemental Complaint. (related
02/26/2019              document(s)190, 189) (Ebanks, Liza) (Entered: 02/26/2019)

                  214   Stipulation Joint Pretrial Order Filed by Sadik Harry Huseny on behalf
                        of American Airlines. (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3
                        Exhibit 3 # 4 Exhibit 4 # 5 Exhibit 5 # 6 Exhibit 6 # 7 Exhibit 7)(Huseny,
03/05/2019              Sadik) (Entered: 03/05/2019)

                  236   Affidavit Written Direct Examination of Dr. Carl Lundgren Filed by
                        Joseph M Alioto on behalf of Carolyn Fjord. (Alioto, Joseph) (Entered:
03/05/2019              03/05/2019)

                  237   Affidavit Written Direct Examination of Jose Brito Filed by Joseph M
                        Alioto on behalf of Carolyn Fjord, et al.. (Alioto, Joseph) (Entered:
03/05/2019              03/05/2019)

                  238   Affidavit Written Direct Examination of Don Fry Filed by Joseph M
                        Alioto on behalf of Carolyn Fjord, et al.. (Alioto, Joseph) (Entered:
03/05/2019              03/05/2019)

                  239   Affidavit Written Direct Examination of Gabe Garavanian Filed by
                        Joseph M Alioto on behalf of Carolyn Fjord. (Alioto, Joseph) (Entered:
03/05/2019              03/05/2019)

                  240   Affidavit Written Direct Examination of Valarie Jolly Filed by Joseph M
                        Alioto on behalf of Carolyn Fjord. (Alioto, Joseph) (Entered:
03/05/2019              03/05/2019)
    Case 1:21-cv-02163-KPF Document 17 Filed 03/26/21 Page 21 of 23



                  241   Affidavit Written Direct Examination of Lisa McCarthy Filed by Joseph
                        M Alioto on behalf of Carolyn Fjord. (Alioto, Joseph) (Entered:
03/05/2019              03/05/2019)

                  242   Affidavit Written Direct Examination of Bill Rubinsohn Filed by Joseph
                        M Alioto on behalf of Carolyn Fjord. (Alioto, Joseph) (Entered:
03/05/2019              03/05/2019)

                  243   Affidavit Written Direct Examination of Sondra Russell Filed by Joseph
                        M Alioto on behalf of Carolyn Fjord. (Alioto, Joseph) (Entered:
03/05/2019              03/05/2019)

                  245   Affidavit Written Direct Examination of Gary Talewsky Filed by Joseph
                        M Alioto on behalf of Carolyn Fjord. (Alioto, Joseph) (Entered:
03/05/2019              03/05/2019)

                  249   Statement Defendant American Airlines Group Inc.'s Witness Statements
                        filed by Sadik Harry Huseny on behalf of American Airlines.
                        (Attachments: # 1 Exhibit 1 # 2 Exhibit 2 # 3 Exhibit 3 # 4 Exhibit 4 # 5
03/06/2019              Exhibit 5) (Huseny, Sadik) (Entered: 03/06/2019)

                  258   Objection to Motion Defendant American Airlines Group Inc.'s
                        Objections to Plaintiffs' Witness Statements filed by Sadik Harry Huseny
03/10/2019              on behalf of American Airlines. (Huseny, Sadik) (Entered: 03/10/2019)

                  281   Transcript regarding Hearing Held on 03/06/19 At 11:58 AM RE: Final
                        Pre−Trial Conference. Remote electronic access to the transcript is
                        restricted until 6/10/2019. The transcript may be viewed at the
                        Bankruptcy Court Clerks Office. [Transcription Service Agency: Veritext
                        Legal Solutions.]. (See the Courts Website for contact information for the
                        Transcription Service Agency.). Notice of Intent to Request Redaction
                        Deadline Due By 3/19/2019. Statement of Redaction Request Due By
                        4/2/2019. Redacted Transcript Submission Due By 4/12/2019. Transcript
                        access will be restricted through 6/10/2019. (Ramos, Jonathan) (Entered:
03/12/2019              05/06/2019)

                  260   Stipulation of Undisputed Facts Filed by Jamie Lynne Miller on behalf of
03/18/2019              Carolyn Fjord. (Miller, Jamie) (Entered: 03/18/2019)

                  270   Statement [Redacted] Witness Statement of Janusz A. Ordover filed by
                        Sadik Harry Huseny on behalf of American Airlines. (Huseny, Sadik)
04/11/2019              (Entered: 04/11/2019)

                  272   Findings of Fact and Conclusions of Law [Proposed] Filed by Sadik
                        Harry Huseny on behalf of American Airlines. (Huseny, Sadik) (Entered:
04/15/2019              04/15/2019)

                  273   Findings of Fact and Conclusions of Law Redacted Filed by Joseph M
                        Alioto on behalf of Carolyn Fjord. (Alioto, Joseph) (Entered:
04/16/2019              04/16/2019)

                  276   Statement Real−Time Trial Transcript of Proceedings on March 11,
                        2019 filed by Sadik Harry Huseny on behalf of American Airlines.
05/03/2019              (Huseny, Sadik) (Entered: 05/03/2019)

                  277   Statement Real−Time Trial Transcript of Proceedings on March 12,
                        2019 filed by Sadik Harry Huseny on behalf of American Airlines.
05/03/2019              (Huseny, Sadik) (Entered: 05/03/2019)
    Case 1:21-cv-02163-KPF Document 17 Filed 03/26/21 Page 22 of 23



                  278   Statement Real−Time Trial Transcript of Proceedings on March 13,
                        2019 filed by Sadik Harry Huseny on behalf of American Airlines.
05/03/2019              (Huseny, Sadik) (Entered: 05/03/2019)

                  280   Statement Real−Time Trial Transcript of Proceedings on March 15,
                        2019 filed by Sadik Harry Huseny on behalf of American Airlines.
05/03/2019              (Huseny, Sadik) (Entered: 05/03/2019)

                  286   Transcript regarding Hearing Held on 04/26/19 At 10:15 AM RE:
                        Conference Regarding Transcripts For Trial Held March 11, 2019 −
                        March 15, 2019.; Closing Arguments Regarding Trial Held On March
                        11, 2019 − March 15, 2019.; Doc. #271 (Seal) Motion To Seal Plaintiffs'
                        Proposed Findings Of Fact And Conclusions Of Law. Remote electronic
                        access to the transcript is restricted until 9/9/2019. The transcript may be
                        viewed at the Bankruptcy Court Clerks Office. [Transcription Service
                        Agency: Veritext Legal Solutions.]. (See the Courts Website for contact
                        information for the Transcription Service Agency.) (RE: related
                        document(s) 271). Notice of Intent to Request Redaction Deadline Due
                        By 6/17/2019. Statement of Redaction Request Due By 7/1/2019.
                        Redacted Transcript Submission Due By 7/11/2019. Transcript access
                        will be restricted through 9/9/2019. (Ramos, Jonathan) (Entered:
06/10/2019              06/11/2019)

                  287   Transcript regarding Hearing Held on 02/28/19 At 1:40 PM RE: Trial.
                        Remote electronic access to the transcript is restricted until 10/22/2019.
                        The transcript may be viewed at the Bankruptcy Court Clerks Office.
                        [Transcription Service Agency: Veritext Legal Solutions.]. (See the
                        Courts Website for contact information for the Transcription Service
                        Agency.). Notice of Intent to Request Redaction Deadline Due By
                        7/31/2019. Statement of Redaction Request Due By 8/14/2019. Redacted
                        Transcript Submission Due By 8/26/2019. Transcript access will be
07/24/2019              restricted through 10/22/2019. (Ramos, Jonathan) (Entered: 08/05/2019)

                  292   Memorandum Of Decision Signed On 1/29/2021, Denying Plaintiffs'
                        First Amended Complaint. (related document(s)103) (Ebanks, Liza)
01/29/2021              (Entered: 01/29/2021)

                  294   Order Signed On 2/22/2021, Denying Plaintiffs' Requested Relief And
                        Granting Judgment To Defendants Merged Entity American Airlines
                        Group Inc. (related document(s)292) (Ebanks, Liza) (Entered:
02/22/2021              02/22/2021)

02/23/2021        295   Notice of Appeal filed by Joseph M Alioto on behalf of Katherine R.
                        Arcell, Keith Dean Bradt, Judy Bray, Jose M. Brito, Jan Marie Brown,
                        Robert D. Conway, Judy Crandall, Rosemary D'Augusta, Brenda K.
                        Davis, Pamela Faust, Carolyn Fjord, Carolyn Fjord, et al., Don Freeland,
                        Donald V. Fry, Gabriel Garavanian, Harry Garavanian, Yvonne Jocelyn
                        Gardner, Lee M. Gentry, Valarie Ann Jolly, Gail S. Kosach, Michael C.
                        Malaney, Len Marazzo, Lisa McCarthy, Patricia Ann Meeuwsen, L.
                        West Oehmig, Jr., Cynthia Prosterman, Deborah M. Pulfer, Dana L.
                        Robinson, Robert A. Rosenthal, Bill Rubinsohn, Sondra K. Russell,
                        Sylvia N. Sparks, June Stansbury, Clyde D. Stensrud, Wayne Taleff,
                        Gary Talewsky, Annette M. Tippetts, Diana Lynn Ultican, J. Michael
                        Walker, Pamela S. Ward, Christine O. Whalen. (Attachments: # 1 Exhibit
                        1 − Order Denying Plaintiffs' Requested Relief and Granting Judgment to
                        Defendants # 2 Exhibit 2 − Memorandum of Decision # 3 Exhibit 3 −
                        Order Denying Plaintiffs' Motion for Leave to File a Second Amended
                        and Supplemental Complaint # 4 Exhibit 4 − Order Granting in Part and
                        Denying in Part Defendants' Motion for Summary Judgment and
                        Denying Plaintiffs' Cross−Motion for Summary Judgment # 5 Exhibit 5 −
    Case 1:21-cv-02163-KPF Document 17 Filed 03/26/21 Page 23 of 23



                        Bench Decision # 6 Exhibit 6 − Order Denying Plaintiffs' Motion for
                        Leave to File a Second Amended and Supplemental Complaint and to
                        Add a Damages Claim and Demand for Jury Trial # 7 Exhibit 7 −
                        Memorandum of Decision # 8 Exhibit 8 − Order Granting in Part and
                        Denying in Part Plaintiffs' Motion for Leave to File an Amended
                        Complaint to Add Damages Claim # 9 Exhibit 9 − Memorandum of
                        Decision # 10 Exhibit Civil Cover Sheet)(Alioto, Joseph) (Entered:
                        02/23/2021)

                  296   Statement of Issues , Designation of Contents (appellant). filed by Joseph
                        M Alioto on behalf of Katherine R. Arcell, Keith Dean Bradt, Judy Bray,
                        Jose M. Brito, Jan Marie Brown, Robert D. Conway, Judy Crandall,
                        Rosemary D'Augusta, Brenda K. Davis, Pamela Faust, Carolyn Fjord,
                        Carolyn Fjord, et al., Don Freeland, Donald V. Fry, Gabriel Garavanian,
                        Harry Garavanian, Yvonne Jocelyn Gardner, Lee M. Gentry, Valarie Ann
                        Jolly, Gail S. Kosach, Michael C. Malaney, Len Marazzo, Lisa
                        McCarthy, Patricia Ann Meeuwsen, L. West Oehmig, Jr., Cynthia
                        Prosterman, Deborah M. Pulfer, Dana L. Robinson, Robert A. Rosenthal,
                        Bill Rubinsohn, Sondra K. Russell, Sylvia N. Sparks, June Stansbury,
                        Clyde D. Stensrud, Wayne Taleff, Gary Talewsky, Annette M. Tippetts,
                        Diana Lynn Ultican, J. Michael Walker, Pamela S. Ward, Christine O.
03/08/2021              Whalen. (Alioto, Joseph) (Entered: 03/08/2021)

                  300   Counter Designation (appellee) of Additional Items to be Included in the
                        Record on Appeal (related document(s)296) filed by Sadik Harry Huseny
                        on behalf of American Airlines. (Attachments: # 1 Exhibit A − Huseny
                        Decl. ISO AA's MSJ # 2 Exhibit B − Huseny Decl. ISO AA's MSJ Reply
                        and Opp. to Pls.' Cross−MSJ # 3 Exhibit C − AA's Reply to Pls.'
                        Response to SUF # 4 Exhibit D − AA's Response to Pls.' SUF to their
                        Cross−MSJ # 5 Exhibit E − Garboden Witness Statement # 6 Exhibit F −
                        Parker Witness Statement # 7 Exhibit G − Carlton Witness Statement # 8
                        Exhibit H − Kasper Witness Statement # 9 Exhibit I − Pls.' Proposed
                        Findings of Fact & Conclusion of Law # 10 Exhibit J − DX−023 # 11
                        Exhibit K − DX−034 # 12 Exhibit L − DX−049 # 13 Exhibit M −
                        DX−050 # 14 Exhibit N − DX−105 # 15 Exhibit O − DX−106 # 16
                        Exhibit P − DX−107 # 17 Exhibit Q − DX−108 # 18 Exhibit R −
                        DX−109 # 19 Exhibit S − DX−110)(Huseny, Sadik) (Entered:
03/22/2021              03/22/2021)
